Case: 16-20442      Document: 00514509246         Page: 1    Date Filed: 06/12/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                    No. 16-20442                            FILED
                                  Summary Calendar                      June 12, 2018
                                                                       Lyle W. Cayce
                                                                            Clerk
RICKY LEE STROBLE,

                                                 Petitioner–Appellant,

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondent–Appellee.


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CV-3290


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Ricky Lee Stroble, Texas prisoner # 1594772, appeals the district court’s
decision to dismiss as time barred his 28 U.S.C. § 2254 application in which he
sought to challenge his convictions and sentences for aggravated sexual
assault of a child younger than 14 years old and indecency with a child. This
court granted Stroble a certificate of appealability (COA) on the issue whether



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20442     Document: 00514509246      Page: 2   Date Filed: 06/12/2018


                                  No. 16-20442

the amended state postconviction applications that Stroble submitted in April
2012 were properly filed thus tolling the one-year statute of limitations under
28 U.S.C. § 2244(d)(2).
      Although we liberally construe briefs filed by pro se litigants, even they
must brief arguments in order to preserve them. Yohey v. Collins, 985 F.2d
222, 224-25 (5th Cir. 1993); see also FED. R. APP. P. 28(a) (enumerating what
an appellant’s brief must contain). In his opening brief, Stroble presses the
merits of the substantive claims he raised in his § 2254 application. Because
he has failed to argue that his April 2012 submissions were properly filed in
the state court, he has abandoned the sole issue on which this court granted a
COA. See Goodrum v. Quarterman, 547 F.3d 249, 259 n.49 (5th Cir. 2008)
(explaining that arguments not raised in a § 2254 applicant’s opening brief in
this court are waived).
      Stroble is incorrect in contending in his reply brief that, in granting a
COA, this court agreed with his position that his April 2012 state court writs
were properly filed under § 2244(d)(2). The COA inquiry does not permit this
court to engage in a full consideration of the factual and legal bases for the
claim; thus, an applicant can obtain a COA without establishing that an appeal
will succeed.   Miller-El v. Cockrell, 537 U.S. 322, 336 (2003).       Indeed, in
granting a COA, this court determined only that reasonable jurists would
debate whether Stroble’s position was correct. The effect of the COA was
simply to afford Stroble the ability to have this issue fully considered on appeal.
Accordingly, the district court’s judgment is AFFIRMED. Stroble’s motions for
leave to file an appendix, reconsideration of the denial of his motion to file an
amended appellate brief, in camera review of evidence, and suspension of the
rules are DENIED.




                                        2